Detailed Action
Summary
1. This office action is in response to the amendment filed on July 20, 2022. 
2. Applicant has canceled claims 3,9 and 13.
3. Applicant has amended claims 1-2,4,6-8 and 10. Claims 1,6 and 10 are  amended to incorporate the allowable subject matter of claims 3, 9 and 13 respectively.
4. Claims 1-2,4-8,10-12 and 14 are pending and has been examined. 
Drawings
5. The drawings submitted on 07/20/2022 are acceptable.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Matthew Dicke on 07/25/22 (see an interview summary). Therefore, the following corrections are made.
Claim 1:
An earth leakage breaker formed between three-phase electrical lines and a single-phase load connected to two electrical lines of the three-phase electrical lines, the earth leakage breaker comprising: a zero-phase current detection unit for detecting a zero-phase current generated in a zero current transformer formed in the three-phase electrical lines; a voltage detection unit for detecting a voltage from each of the two electrical lines; a trip unit for tripping contact points between the two electrical lines and the single-phase load when a trip signal is inputted; and a control unit which, when the zero-phase current is detected by the zero-phase current detection unit, detects an electrical line, in which the voltage has dropped by a predetermined level or more, from the two electrical lines based on the voltage detection result of the voltage detection unit, and which generates the trip signal and outputs the trip signal to the trip unit when the electrical line in which the voltage has dropped by the predetermined level or more exists, wherein the control unit is configured to, when the detected zero-phase current is less than a set value, which is a predetermined specific current value, determine whether the detected zero- phase current is caused by electric leakage, and when the zero-phase current is caused by the electric leakage, generate the trip signal regardless of the electrical line detection result to output the trip signal.
Claim 10:
An earth leakage breaker system, comprising: at least one single-phase load supplied with power from two electrical lines among three- phase electrical lines; at least one trip unit formed between a single-phase load and the two electrical lines supplying power to the single-phase load and configured to trip contact points between the single- phase load and the two electrical lines supplying power to the single-phase load upon receiving a trip control signal; and a system control unit connected to a zero current transformer formed on the three-phase electrical lines and configured to receive a result of detecting voltages of electrical lines connected to each of single-phase loads from the at least one trip unit to thereby transmit the trip control signal to a part of the at least one trip unit based on the received voltage detection result, wherein the system control unit is configured to, when a magnitude of the detected zero- phase current is determined to be less than a set value by comparing the magnitude of the detected zero-phase current with the predetermined set value, determine whether the zero-phase current is5Appln No.: 17/291,724 Response to Non-final Office Action dated April 20, 2022 generated due to electric leakage based on a threshold value for determining whether the electric leakage has occurred, and when the zero-phase current is determined to be generated due to the electric leakage, transmit a trip control signal to all of the at least one trip unit.
Allowable subject matter
8. Claims 1-2,4-8,10-12 and 14  are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the control unit is configured to, when the detected zero-phase current is less than a set value, which is a predetermined specific current value, determine whether the detected zero- phase current is caused by electric leakage, and when the zero-phase current is caused by the electric leakage, generate the trip signal regardless of the electrical line detection result to output the trip signal."
 In re to claim 6, claim 6 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the second step is a step of, when a magnitude of the detected zero-phase current is greater than or equal to a predetermined set value, determining that the zero-phase current is caused by ground fault, and when the magnitude of the detected zero-phase current is less than the predetermined set value, determining whether the electric leakage has occurred by comparing a predetermined threshold value for determining whether the electric leakage has occurred with a voltage value of a voltage signal according to the magnitude of the detected zero-phase current..”
In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the system control unit is configured to, when a magnitude of the detected zero- phase current is determined to be less than a set value by comparing the magnitude of the detected zero-phase current with the predetermined set value, determine whether the zero-phase current is5Appln No.: 17/291,724 Response to Non-final Office Action dated April 20, 2022 generated due to electric leakage based on a threshold value for determining whether the electric leakage has occurred, and when the zero-phase current is determined to be generated due to the electric leakage, transmit a trip control signal to all of the at least one trip unit.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 1-2 and 4-5, claims 1-2 and 4-5 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 7-8, claims 7-8 depend from claim 6, thus are also allowed for the same reasons provided above.
In re to claims 11-12 and 14-15, claims 11-12 and 14-15 depend from claim 10, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839